DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2013-028442, filed on 7/22/2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Suzanne Conrad on 9/7/2021.
The application has been amended as follows: 
Claim 1:
		Line 7:
			Delete “with the positions” and replace with - - wherein - -.

		Line 8:
			Add - - are - - after “members”.

		Line 9-10:
Delete “one side surface of the one metal member to form on another side surface, which is the other side” and replace with - - a first side surface of a first metal member of the plurality of metal members to form on a second side surface of the first metal member opposite the first side surface - - . 


		Lines 10-11
Delete “the other side surface” and replace with - -the second side surface- -. 

Delete “one of a laser process and mechanical process” and replace with - - a laser process - -.
		
		Lines 13-14
Delete “one metal member in which the protrusion has been formed is superposed on another of the metal member” with - -first metal member in which the protrusion has been formed is superposed on a second metal member of the plurality of metal members - -. 

		Line 17
			Delete “a region” and replace with - - the region- - . 

Line 16
Insert - - by the least one locating pin- - after “direction”. 

		Line 19
Insert - - by the least one locating pin- - after “direction”. 


Claim 6:
	Lines 3-4
		Delete “n (n             
                ≥
                3
            
        )” replace with - - 3 - - . 
		Delete “a region where n” and replace with - - the region where 3 - -.

	Line 5
		Delete “(n-1)” and replace with - - 2 - -.

Line 6
		Delete “(n-2)” and replace with - -1- -.

	Line 7
		Delete “(n-1)” and replace with - - 2 - -.

Cancel claims 3 and 17-22.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1,2, 5, 6 and 8-16 are allowable because the prior art does not disclose or teach a pretreatment process wherein the protrusion being formed by a laser process and the locating pin penetrating through the plurality of metal members. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761